DETAILED ACTION
This Office Action is in response to the amendment filed on 04/14/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first-to-invent provisions. 

Response to Amendment
The Amendment filed on 04/14/2022 has been entered.  
Claims 1, 2, 9-13, 20, and 21 have been amended.  Claims 3, 4, 14, 15, 22, and 23  have been canceled.  Claims 1, 2, 5-13, 16-21, and 24-27 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 



Claims 1-2, 5, 7-13, 16, 18-21, 24, and 26-27 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Yun et al. (US 2010/0062803 A1 hereinafter Yun) in view of Hyodo (JP 2007236008 A), further in view of Bells et al. (US 2011/0018695 A1 hereinafter Bells).

Regarding Claim 1, Yun teaches a method ([0098] an image capturing method in the mobile terminal including the touch screen), comprising: 
at an electronic device with a touch-sensitive surface and a display, wherein the electronic device includes one or more sensors to detect intensity of contacts with the touch-sensitive surface ([0029] the mobile terminal includes user input unit and output unit; [0044] output unit include display; [0048]-[0049] display and touch sensor constitute a touch screen; touch sensor for sensing a touch operation; touch sensor can sense touch pressure (i.e., intensity of contact));  
displaying, on the display, a camera preview and a virtual shutter button in a camera application ([0100] as shown in fig. 6A, preview image displayed on the touch screen; image input through camera; [0114] the controller 180 may be configured to display a specific icon for inputting an image capturing command (i.e., virtual shutter button) on the touch screen 151 when a camera function begins);  
while displaying the camera preview and the virtual shutter button on the display, detecting a single contact on the touch-sensitive surface ([0100]-[0102] as shown in fig. 6A, preview image displayed on the touch screen; auto focus guide (AFG) indicate a position on which focusing will be performed; when a preview image displayed on the touch screen, the user touches any one of the two objects to select an object to be focused (i.e., single contact); the focus window moved to a specific position on the touch screen by a user's touch input and auto focusing performed; [0114] the controller 180 may be configured to display a specific icon for inputting an image capturing command (i.e., virtual shutter button) on the touch screen 151 when a camera function begins (i.e., camera preview and virtual shutter button displayed on the display));  
in accordance with a determination that a location of the single contact is over the camera preview and remote from the virtual shutter button ([0114] the controller 180 may be configured to display a specific icon for inputting an image capturing command (i.e., virtual shutter button) on the touch screen 151 when a camera function begins; [0100]-[0102] as shown in fig. 6A, preview image displayed on the touch screen; when a preview image displayed on the touch screen, the user touches any one of the two objects to select an object to be focused (i.e., single contact over the camera preview and remote from the virtual shutter button); the focus window moved to a specific position on the touch screen by a user's touch input and auto focusing performed):  
in response to detecting the single contact on the touch-sensitive surface, setting the location of the single contact over the camera preview as an autofocus reference point ([0101]-[0103] AFG indicate a position on which focusing will be performed; the focus window moved to a specific position on the touch screen by a user's touch input and auto focusing performed on the position selected by the touch - thus, setting the location of the single contact over the camera preview as an autofocus reference point); and  
after setting the location of the single contact over the camera preview as the autofocus reference point: while continuing to detect the single contact on the touch-sensitive surface, detecting a first input ([0108]-[0109] after auto focusing at the selected position, the user subsequently input an image capturing command to take a picture of the focused image by taking off the user's finger from the position where the contact or touch is currently sustained - thus, while continuing to detect the single contact on the touch-sensitive surface, detecting the first input/ image capturing command by taking off the finger from where the contact is currently sustained); and  
in response to detecting the first input, capturing media with the camera application, wherein the camera application captures the media in accordance with the autofocus reference point that is set at the location of the single contact over the camera preview ([0108]-[0109] after auto focusing at the selected position, the user subsequently input an image capturing command (i.e., first input) to take a picture of the focused image by taking off the user's finger from the position where the contact or touch is currently sustained (i.e., capturing media in accordance with the autofocus reference point that is set at the location of the single contact over the camera preview); [0110] if its determined that image capturing command is input, capture image focused on the object). 
However, Yun fails to specifically teach wherein the electronic device includes one or more sensors to detect intensities of contacts, capturing media in response to detecting a press input that includes an increase in intensity of the single contact above a first intensity threshold and wherein the media is captured with the camera application while continuing to detect the single contact on the touch-sensitive surface.
 
 
In the same field of endeavor, Hyodo teaches manipulating camera by touching a screen of an image display and give different instructions in accordance with the strength of pressing when touching the screen (see Abstract) wherein the electronic device includes one or more sensors to detect intensities of contacts ([0006]-[0007] touch panel for detecting a pressing force; operating camera by touching the screen of the image display and giving different instructions depending on the strength of pressing at the time of touch - thus, detecting intensities of contact), capturing media in response to detecting a press input that includes an increase in intensity of the single contact above a first intensity threshold ([0006] operating camera by touching the screen of the image display and giving different instructions depending on the strength of pressing at the time of touch; [0010] when the pressing force is equal to or more than the predetermined pressing force (i.e., press input that includes an increase in intensity of the single contact above a first intensity threshold), a shooting operation is instructed) and wherein the media is captured with the camera application while continuing to detect the single contact on the touch-sensitive surface ([0010] when the pressing force is less than a predetermined pressing force, a shooting preparation operation is instructed and when the pressing force is equal to or more than the predetermined pressing force, a shooting operation is instructed; the subject corresponding to the touch position is focused; take a picture by touching the main subject displayed on the image display, focusing the main subject, and touching it more strongly - thus, the media is captured while continuing to detect the single contact on the touch-sensitive surface).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the electronic device includes one or more sensors to detect intensities of contacts, capturing media in response to a press input that includes an increase in intensity of the single contact above a first intensity threshold, and the media is captured with the camera application while continuing to detect the single contact on the touch-sensitive surface, as taught by Hyodo into Yun.  Doing so would be desirable because it would allow for manipulating the device by touching a screen of an image display and give different instructions in accordance with the strength of pressing when touching the screen (Hyodo, Abstract), thereby enhancing user convenience.   
Yun and Hyodo do not explicitly disclose wherein in accordance with a determination that a location of the single contact is over the virtual shutter button: automatically, without user intervention, selecting an autofocus reference point remote from the virtual shutter button and capturing the media in accordance with the automatically selected autofocus reference point.  However, Yun teaches that: the controller 180 may be configured to display a specific icon for inputting an image capturing command (i.e., virtual shutter button) on the touch screen 151 when a camera function begins; display a specific icon for inputting an image capturing command on the touch screen when the focusing has been successful such that the image is captured when the icon is selected by the user ([0114]); referring to fig. 6A, an auto focus guide (AFG), indicating a position on which focusing will be performed or a focus window for an image to be captured, is generally displayed at a central portion of the touch screen;  the AFG is displayed at the central portion of the touch screen by default when the camera function is initiated ([0101]), which implies that when the image capturing command is input using the shutter icon while the AFG is displayed at the central portion of the touch screen (i.e., automatically selected autofocus reference point remote from the virtual shutter button), the image/ media will be captured in accordance with the automatically selected autofocus reference point.
 	Alternatively, in the same field of endeavor, Bells teaches displaying a view of an application on a touch-sensitive display and performing functions based on the touch force (see Abstract) wherein in accordance with a determination that a location of the single contact is over the virtual shutter button: automatically, without user intervention, selecting an autofocus reference point remote from the virtual shutter button and capturing the media in accordance with the automatically selected autofocus reference point ([0045] when a determination is made at 1710 to continue performing the function, the process continues at 1708; when a determination is made at 1710 to change the feedback, the process continues at 1706; the feedback changed based on a change in the amount of force currently being measured ; [0057] as shown in figs. 15 and 16, display area shows photographic controls; [0059] a detected touch that meets or exceeds threshold B but not threshold A and is determined to select the shutter virtual button 1506 (i.e., single contact over the virtual shutter button), causes the device 100 to prepare to take a picture, e.g. perform autofocus; when the force of the touch of the shutter button 1506 meets or exceeds threshold A, the device 100 takes or stores the picture).
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein  in accordance with a determination that a location of the single contact is over the virtual shutter button: automatically, without user intervention, selecting an autofocus reference point remote from the virtual shutter button and capturing the media in accordance with the automatically selected autofocus reference point, as taught by Bells into Yun and Hyodo.  Doing so would be desirable because it would provide a desirable improvement in touch screen devices (Bells [0005]), thereby enhancing user experience.  

As to dependent Claim 2, Yun, Hyodo, and Bells teach all the limitations of Claim 1.  Yun further teaches wherein the display is a touch screen display and the single contact is detected on the touch screen display ([0100] preview image displayed on the touch screen; [0102] when a preview image displayed on the touch screen, the user touches any one of the two objects to select an object to be focused - thus, the single contact detected on the touch screen display).

As to dependent Claim 5, Yun, Hyodo, and Bells teach all the limitations of Claim 1.  Yun further teaches wherein the electronic device includes a camera; the media is an image; and capturing the media includes taking a photo with the camera ([0100] preview image displayed on the touch screen; image input through camera; [0108]-[0109] after auto focusing at the selected position, the user subsequently input an image capturing command to take a picture of the focused image).

As to dependent Claim 7, Yun, Hyodo, and Bells teach all the limitations of Claim 1.  Bells further teaches wherein the electronic device includes sensors that are configured to detect a range of contact intensity from an input-detection intensity threshold at which a contact is detected as present on the touch-sensitive surface through a plurality of contact intensities that are higher than the input-detection intensity threshold; and the first intensity threshold is higher than the input-detection intensity threshold ([0059] a detected touch that meets or exceeds threshold B (i.e., input-detection intensity threshold) but not threshold A and is determined to select the shutter virtual button, causes the device to perform autofocus and when the force of the touch of the shutter button meets or exceeds threshold A (i.e., first intensity threshold), the device takes the picture - thus, detecting a range of contact intensities).

As to dependent Claim 8, Yun, Hyodo, and Bells teach all the limitations of Claim 1.  Bells further teaches wherein capturing the media includes in accordance with a determination that the single contact has an intensity between the first intensity threshold and a second intensity threshold that is higher than the first intensity threshold during the first press input, capturing a single image; and in accordance with a determination that the single contact has an intensity above the second intensity threshold during the first press input, capturing multiple sequential images ([0059] a detected touch that meets or exceeds threshold B but not threshold A selecting shutter button, causes the device perform autofocus; when the force of the touch of the shutter button meets or exceeds threshold A, the device takes the picture; optionally when the force meets or exceeds threshold B, but not threshold A, a single picture may be taken and when the force meets or exceeds threshold A, multiple pictures (i.e., multiple sequential images) may be taken).

Claims 9, 13, 16, and 18-19 are device claims that are corresponding to the method claims 1-2, 5, and 7-8 above.  Therefore, claims 9, 13, 16, and 18-19 are rejected for the same reasons as the method claims 1-2, 5, and 7-8.  Yun further teaches one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ([0029] the mobile terminal includes memory and controller (i.e., processor); [0061] the memory store programs for an operation of the controller).

Claims 10, 21, 24, and 26-27 are medium claims that are corresponding to the method claims 1-2, 5, and 7-8 above.  Therefore, claims 10, 21, 24, and 26-27 are rejected for the same reasons as the method claims 1-2, 5, and 7-8.  Yun further teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions ([0061] the memory store programs for an operation of the controller; [0062] memory include storage media).

As to dependent Claim 11, Yun, Hyodo, and Bells teach all the limitations of Claim 1.  Yun further teaches wherein the single contact is a stationary contact detected on the touch-sensitive surface ([0100] preview image displayed on the touch screen; [0102] when a preview image displayed on the touch screen, the user touches any one of the two objects to select an object to be focused - thus, the single contact is a stationary contact detected on the touch screen display).

Claim 12 is a device claim that is corresponding to the method claim 11 above.  Therefore, claim 12 is rejected for the same reasons as the method claim 11.  

Claim 20 is a medium claim that is corresponding to the method claim 11 above.  Therefore, claim 20 is rejected for the same reasons as the method claim 11.

8.	Claims 6, 17, and 25 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Yun in view of Hyodo and Bells, further in view of Song et al. (US 2010/0317410 A1 hereinafter Song).

As to dependent Claim 6, Yun, Hyodo, and Bells teach all the limitations of Claim 1.  Yun further teaches wherein the electronic device includes a camera; the media is a video ([0100] preview image displayed on the touch screen; image input through camera; [0108]-[0109] after auto focusing at the selected position, the user subsequently input an image capturing command to take a picture of the focused image; [0039] the camera receives and processes image frames of still pictures or video).  
However, Yun, Hyodo, and Bells fail to specifically teach wherein capturing the media includes beginning to record video with the camera.  
In the same field of endeavor, Song teaches wherein capturing the media includes beginning to record video with the camera ([0089]-[0090] as the touch pressure of command input key increases, the display state of the command key changes o an icon that allows input of moving images; when the user continued to touch the command input key, the controller capture moving image (i.e., video)).  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein capturing the media includes beginning to record video with the camera, as taught by Song into Yun, Hyodo, and Bells.  Doing so would be desirable because it would allow for efficiently using various functions provided by the mobile terminal (Song [0007]).  

Claim 17 is a device claim that is corresponding to the method claim 6 above.  Therefore, claim 17 is rejected for the same reasons as the method claim 6.  

Claim 25 is a medium claim that is corresponding to the method claim 6 above.  Therefore, claim 25 is rejected for the same reasons as the method claim 6.


Response to Arguments
35 U.S.C. §103: In the remarks, applicant argues that:
Yun and Hyodo do not, alone or in combination, teach or suggest the features of amended claim 1 and similar amendments in claims 9 and 10.

Applicant's arguments with respect to the 103(a) rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103(a).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Tupman et al. (US 2010/0020221 A1) teaches: [0020]  the digital camera also includes a soft or virtual shutter button whose icon 105 is displayed by the screen 104, directly below the viewfinder image area; [0029] lifting her fingers off of the touch sensitive display screen 104 and then actuating the shutter release button (e.g., touching and then lifting off the soft shutter button icon 105). If instead the user would like default image capture parameter values to be used, then he would simply actuate the generic shutter button icon 105 without first touching the preview of the scene that is being displayed; [0038] the user may simply wish to accept the default image capture parameter values available in the device 100, and so may take the picture by pressing the generic shutter button (e.g., icon 105 or physical menu button 108 of the device 100), without first touching the preview area of the touch screen 104; [0046]  image capture parameters that can be adjusted automatically, by the priority (camera) application 728. The priority application 728 can make automatic adjustments, that is without specific user input, to focus, exposure and color correction parameters (sometimes referred to as 3A adjustments) based on a hint or priority portion of the scene that is to be imaged; [0035] focus would be maintained even after the multi-touch gesture has lifted off, and then the picture of the moving object is taken when a separate virtual or physical shutter button is actuated by the user. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143